DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 8 and 9 both claim the variable d’ as “a distance between the gear casing and the center of the through hole”.  This distance is not mentioned in the original specification and is not drawn on the original drawings.  Based on the definition of d’, figure 4 does show this distance as being equal to d, as claimed in claims 8 and 9, however, the variable d’ does not appear in either the specification or drawings and therefore the variable itself is new matter and rejected under 35 U.S.C. 112(a).  For the purposes of examination, it will be assumed that d’ is the same as d shown on figure 4.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (USPN 7,370,845) in view of Murasaka (USPN 10,316,762).

Regarding claim 1, Kondo teaches a throttle device (figure 1), comprising:
a throttle valve (figure 1, element 4); and
a throttle body (figure 1, element 1) having a through hole (figure 1, element 2a) where the throttle valve is arranged (column 4, lines 60-65), the throttle body including a connection part (figure 1, element 10) to which a flow passage forming member is fittable (column 4, line 63 – column 5, line 5), the flow passage forming member communicating with the through hole and forming an intake passage with the through hole (column 1, lines 17-33), and
the connection part having a contour defined by a minor axis along an axis direction of a rotatable shaft of the throttle valve and a major axis which is longer than the minor axis (column 4, line 66 - column 5, line 19; column 5, lines 6-13, in particular; column 4, lines 8-14),
wherein the through hole has a center located on the major axis of the contour of the connection part (figure 1, the center of through hole 2a is on the major axis of connection part 10 since 2a is centered on 10); 


Kondo is silent as to the throttle device comprising a gear casing; 
wherein the gear casing houses a gear configured to operate simultaneously with the rotatable shaft of the throttle valve, 
wherein the gear casing is arranged away from the connection part in the axis direction so as to face a region of the contour of the connection part including an intersection of the contour and the minor axis, and 
wherein a distance "d" between the gear casing and a center of the contour of the connection part (figure 1, S = 17mm, but d would be S + an unknown distance to the gear casing not shown in Kondo) satisfies: d<Rmax+a+5mm (17mm+the unknown distance is not necessarily less than 20.5mm+2mm+5mm (based on “Rmax” and “a” cited above) or 27.5mm).

Murasaka teaches a throttle device comprising a gear casing (figures 1-3, element 12); wherein the gear casing houses a gear configured to operate simultaneously with the rotatable shaft of the throttle valve (column 6, lines 42-54; figures 1-3, element 12), 
wherein the gear casing is arranged away from the connection part in the axis direction so as to face a region of the contour of the connection part including an intersection of the contour and the minor axis (figures 2 and 3 show the orientation of gear casing 12 with respect to the engine side spigots 17 of the throttle valves 2 and 3).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to include the gear casing of Murasaka on the throttle device of Kondo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, adding a gear casing along the shaft already in the throttle device of Kondo to 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to make the proportions of Kondo such that the distance from the gear casing of Murasaka to the center of the contour of the connection part is less than half a length of the major axis of the contour of the connection part plus a thickness of the flow passage forming member plus 5mm (d<Rmax+a+5 mm).  It would have been an obvious matter of design choice to make the different portions of the throttle device of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In MPEP 2144.04(IV)(A) states “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  Furthermore, Kondo states that narrowing the width of the throttle device is a way of optimizing the fit of the device on the vehicle (column 5, lines 56-65).  See also MPEP 2144.05(II)(A) regarding “Overlapping, approaching, and similar ranges, amounts, and proportions” which points to In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Regarding claim 4, the modified device of Kondo teaches the throttle device according to claim 1. 

Kondo is silent as to wherein the gear casing protrudes to an opposite side to the throttle valve relative to an end surface of the connection part where an opening end of the through hole is formed, in an extending direction of the through hole.

Murasaka teaches a throttle device wherein the gear casing protrudes to an opposite side to the throttle valve relative to an end surface of the connection part where an opening end of the through hole is formed, in an extending direction of the through hole (figure 3 shows the orientation of gear casing 12 being oriented further back from the engine side spigots 17 of the throttle valves 2 and 3).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to include the gear casing of Murasaka on the throttle device of Kondo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, adding a gear casing along the shaft already in the throttle device of Kondo to operate the valves would be a known way operating the throttle device, as shown by the location of the gear casing in Murasaka.

Regarding claim 5, Kondo teaches the throttle device according to claim 1, further comprising 
a fuel injection device held by the connection part to be exposed to the intake passage (column 3, line 60 – column 4, line 14; figure 1, elements 5 and 7), 
wherein the fuel injection device is arranged at a position deviated from the through hole in an extending direction of the major axis (figure 2, elements J, 5, and 7 show the fuel injection device in this arrangement).

Regarding claim 6, Kondo teaches the throttle device according to claim 1, wherein the through hole is circular (column 4, line 66 - column 5, line 19; figure 1, element 4 is in a circular hole).

Regarding claim 7, the modified device of Kondo teaches the throttle device according to claim 1.

Kondo is silent as to wherein the connection part has a groove, to which the flow passage forming member is fittable, in an outer circumferential surface of the connection part defined by the contour of the connection part.

Murasaka teaches a throttle device wherein the connection part has a groove, to which the flow passage forming member is fittable, in an outer circumferential surface of the connection part defined by the contour of the connection part (figure 3, there is a groove in element 17 inside of 18 at the longitudinal location of element 19; column 6, line 64 – column 7, line 6).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to include the groove in the connection part of Murasaka on the throttle device of Kondo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using a groove, as found in Murasaka, to align and connect the flow passage forming member to the connection part of Kondo would allow for the parts to be quickly and reliably aligned and ensure that they stay in the proper alignment during operation.  

Regarding claim 8, the modified device of Kondo teaches the throttle device according to claim 1, wherein the distance "d" satisfies: d = d', where "d"' is a distance between the gear casing and the center of the through hole (figure 1, S = 17mm, and d would be S + an unknown distance to the gear casing not shown in Kondo. Distance d’ is the same as d since the center of the contour of the connection part 10 is the same axis as the center of the through hole 2a, and the unknown distance to the gear casing, not shown in Kondo, would be the same for both d and d’.).

Regarding claim 9, the modified device of Kondo teaches a throttle device (figure 1), comprising:
a throttle valve (figure 1, element 4); and
a throttle body (figure 1, element 1) having a through hole (figure 1, element 2a) where the throttle valve is arranged (column 4, lines 60-65), the throttle body including a connection part (figure 1, element 10) to which a flow passage forming member is fittable (column 4, line 63 – column 5, line 5), the 
the connection part having a contour defined by a minor axis along an axis direction of a rotatable shaft of the throttle valve and a major axis which is longer than the minor axis (column 4, line 66 - column 5, line 19; column 5, lines 6-13, in particular; column 4, lines 8-14),
wherein the through hole has a center located on the major axis of the contour of the connection part (figure 1, the center of through hole 2a is on the major axis of connection part 10 since 2a is centered on 10); 
wherein a distance "d" between the gear casing and a center of the contour of the connection part (figure 1, S = 17mm, and d would be S + an unknown distance to the gear casing not shown in Kondo) satisfies: d=d’, 
where "d"' is a distance between the gear casing and the center of the through hole (Distance d’ is the same as d since the center of the contour of the connection part 10 is the same axis as the center of the through hole 2a, and the unknown distance to the gear casing, not shown in Kondo, would be the same for both d and d’.).

Kondo is silent as to the throttle device comprising a gear casing; 
wherein the gear casing houses a gear configured to operate simultaneously with the rotatable shaft of the throttle valve, 
wherein the gear casing is arranged away from the connection part in the axis direction so as to face a region of the contour of the connection part including an intersection of the contour and the minor axis. 

Murasaka teaches a throttle device comprising a gear casing (figures 1-3, element 12); 
wherein the gear casing houses a gear configured to operate simultaneously with the rotatable shaft of the throttle valve (column 6, lines 42-54; figures 1-3, element 12), 
wherein the gear casing is arranged away from the connection part in the axis direction so as to face a region of the contour of the connection part including an intersection of the contour and the minor 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to include the gear casing of Murasaka on the throttle device of Kondo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, adding a gear casing along the shaft already in the throttle device of Kondo to operate the valves would be a known way operating the throttle device, as shown by the location of the gear casing in Murasaka.

Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive. 

Regarding applicant’s argument that the new limitation “wherein the through hole has a center located on the major axis of the contour of the connection part” is not taught by Kondo, the examiner disagrees.  Kondo teaches this limitation since figure 1 shows that the center of through hole 2a is on the major axis of connection part 10 since 2a is centered on 10.  Examiner does agree that Murasaka doesn’t teach this limitation in the case of each through hole and connection part combination.  

Regarding applicant’s argument that Kondo and Murasaka cannot be combined because the limitations “wherein the gear casing is arranged away from the connection part in the axis direction of the rotatable shaft so as to face a region of the contour of the connection part including an intersection of the contour and the minor axis” and “d<Rmax+a+5mm” are not taught in the same reference, the examiner disagrees.  Combining Kondo and Murasaka to bring a gear casing from Murasaka in to Kondo, and stating that the proportions of each side of the inequality are an obvious design choice as taught by the case law in MPEP 2144.04(IV)(A) and MPEP 2144.05(II)(A), makes it possible to combine the reference by allowing one of ordinary skill in the art to bring the necessary elements from Murasaka into Kondo in .  

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding applicant’s argument that newly claimed distance d’ is not equal to d, the examiner disagrees.  Distance d is defined in this rejection as shown in figure 1, where distance S = 17mm, and d would be S + an unknown distance to the gear casing (not shown in Kondo but taught in Murasaka).  Distance d’ is the same as d since the center of the contour of the connection part 10 is the same axis as the center of the through hole 2a, and the unknown distance to the gear casing, not shown in Kondo, would be the same for both d and d’.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747